460 F.2d 1285
UNITED STATES of America, Appellee,v.Fred Lamont BOONE, Appellant.
No. 72-1070.
United States Court of Appeals,Fourth Circuit.
May 15, 1972.

Vernon E. Inge [Court-appointed], Richmond, Va., on brief for appellant.
Brian P. Gettings, U. S. Atty., and Ray A. Carpenter, Asst. U. S. Atty., on brief for appellee.
Before SOBELOFF and BOREMAN, Senior Circuit Judges, and WINTER, Circuit Judge.
PER CURIAM:


1
On March 10, 1971, the appellant, Fred Lamont Boone, was charged in a three-count indictment with causing falsely made and forged bank checks to be transported from Richmond, Virginia, to New York, New York.  On November 30, 1971, Boone was convicted by the court sitting without a jury and was sentenced to 17 years' imprisonment.  In this appeal Boone contends that the evidence was insufficient to show that he caused the checks in question to be transported in interstate commerce.  We find this contention to be without merit.


2
To satisfy the "interstate transportation" requirement in a prosecution under 18 U.S.C. Sec. 2314, the Government need only show that an individual knowingly cashed a check in one state drawn on an out-of-state bank.  Pereira v. United States, 347 U.S. 1, 9, 74 S.Ct. 358, 98 L.Ed. 435 (1954); United States v. Webb, 443 F.2d 308, 310 (5th Cir. 1971).  In the present case each of the checks was drawn on the account of Bache and Company, Inc., at the Chase Manhattan Bank of New York and each check was cashed at a bank in Richmond, Virginia.  These checks were then forwarded to the drawee bank in New York for collection.  Moreover, two government experts testified that latent fingerprints belonging to Boone were found on the checks and that the endorsements appearing on the checks were written in Boone's handwriting.  There was, therefore, ample evidence to support Boone's conviction.


3
Accordingly, we dispense with oral argument and affirm the judgment below.


4
Affirmed.